DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
          The claim recite “safety result,” but the original disclosure does not provide any detail as to how to calculate the safety result, other than generically discussing the safety result as a function of several parameters in Paragraph [0021]).

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
         The claims recite “safety results” but the original disclosure does not provide any detail as to how to calculate the safety result or making correction to the safety result, other than generically discussing the safety result as a function of several parameters in Paragraph [0021]).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.        Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include 
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1, as an eample, we recognize that the limitations “performing measurement compensation by at least one of correcting the first measurement based on the one or more compensation parameters and a second measurement, or correcting a safety result provided by the 
          In Step 2A, the claims additionally recite “storing, by a device, a sensor identifier corresponding to a sensor integrated circuit in a memory of the sensor IC, storing, by the device, one or more compensation parameters, associated with the sensor identifier in a memory of a controller, wherein the controller is a different component of the device than the sensor IC, sensing, by the device and via the sensor IC, a first physical property to determine a first measurement, sensing, by the device and via the sensor IC, a second property to determine a second measurement “sensor IC, sensor system, processor, controller associated with the sensor,” and “wherein the controller is a different component than the sensor IC,” but said limitations are merely directed to generic computer, sensor components and associated functionality associated with abstract idea implementation. Furthermore, the claims do not improve the functioning of any of the components recited. In short, the claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 

In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-14, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd  et al., US-PGPUB 2017/0016792 (hereinafter Shepherd) in view of Goto, US-PGPUB 2016/0131477 (hereinafter Goto) and Baumann, US Pat No. 5,355,129 (hereinafter Baumann) and alternately in view of Berme et al., US-PGPUB 2018/0024015 (hereinafter Berme)

          Regarding Claims 1, 11 and 17. Shepherd discloses storing, by the device, one or more compensation parameters, associated with the sensor identifier, in a memory of a controller, wherein the controller is a different component than the sensor IC (Paragraph [0051], database storing associated calibration data, etc)

sensing, by the device and via the sensor IC, a first physical property to determine a first measurement (Paragraph [0049], sensor set with load sensors 10 for the left axle), sensing, by the device and via the sensor IC, a second physical property to determine a second measurement (Paragraph [0049], sensor set with load sensors 11 for the right axle), wherein the set of compensation parameters includes one or more parameters associated with correcting a measurement performed by the sensor IC or a safety result provided by the sensor IC (Paragraph [0002]; Paragraph [0051], convert between the signal received and values of the components of load sustained; Paragraph [0053])

Shepherd further discloses load sensor with multiple Fibre Bragg Grating serving as an unique ID code for each sensor (Paragraph [0050])

Shepherd does not disclose storing, by a device, a sensor identifier corresponding to a sensor integrated circuit (IC) in a memory, correcting a first measurement based on the one or more compensation parameters and the second measurement, or correcting a safety result provided by the sensor IC based on the one or more compensation parameters, the first measurement and the second measurement.

Goto discloses correcting the first measurement by using the calibration data and the second measurement (Paragraph [0034]; Abstract; Paragraph [0008])

(alternately Berme discloses load transducers and correcting the first measurement by using the calibration data and the second measurement (Claim 14; Abstract; Paragraph [0014])

Baumann discloses a sensor (Col. 4, lines 31-40, load cell) with a memory storing the sensor identification (Abstract; Col. 5, lines 11-15; Col. 3, lines 31-37). 

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Goto (and alternately Berme) and Baumann in Shepherd and store, by a device, a sensor identifier corresponding to a sensor integrated circuit (IC) in a memory and correct a first measurement performed by the sensor IC based on the one or more parameters, so as to obtain highly precise measurement result with optimum correction.

          Regarding Claims 2 and 12. Shepherd discloses calculating the one or more compensation parameters based on compensation data associated with the sensor IC and a compensation parameter algorithm (Paragraph [0059], generation of calibration data)

          Regarding Claim 3. Shepherd discloses one or more set of compensation parameters are based on raw compensation data obtained using the sensor IC (Paragraph [0051], calibration data, includes all the associated calibration data or the set of compensation parameters)

          Regarding Claims 4, 13 and 21. Shepherd discloses the one or more parameters are based on parameter information that is unique to the sensor IC (Paragraph [0050]-[0051], unique ID and associated calibration data)

Regarding Claims 5 and 14. Shepherd discloses the one or more compensation parameters are based on global compensation parameter information that is associated with a plurality of sensor ICs including the sensor IC (Paragraph [0057], global compensation parameter information is the fact that all the sensor sets are sensor set of the aircraft)

          Regarding Claim 9. Shepherd discloses the one or more compensation parameters are based on compensation parameter information received from a compensation parameter data structure that stores compensation parameter information associated with a plurality of sensor ICs (Paragraph [0051])

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd, US-PGPUB 2017/0016792 in views of Goto, US-PGPUB 2016/0131477 and Baumann, US Pat No. 5,355,129 and alternately in view of Berme et al., US-PGPUB 2018/0024015 as applied to Claims 1 and 17, and further in view of Youssefi et al., US-PGPUB 2010/0153047 (hereinafter Youssefi)

          Regarding Claims 6 and 18. The modified Shepherd does not disclose determining first verification information associated with the sensor IC, computing second verification information based on compensation parameter information associated with the sensor IC, determining whether the second verification information matches the first verification information; and either, verifying that the compensation parameter information corresponds to the sensor IC when the second verification 

Youssefi discloses verifying the calibration status of a diagnostic instrument, which includes determining first verification information associated with the diagnostic instrument, computing second verification information based on the compensation parameter information, determining whether the second verification information matches the first verification information, and either, verifying that the compensation parameter information corresponds to the diagnostic instrument when the second verification information matches the first verification information; or determining that the compensation parameter information does not correspond to the diagnostic instrument when the second verification information does not match the first verification information (Abstract; Paragraph [0042]; Fig. 4; Paragraph [0044]-[0046]; Paragraph [0052]; Paragraph [0055])
  
          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Youssefi in the modified Shepherd and determine first verification information associated with the sensor IC, compute second verification information based on the compensation parameter information, determine whether the second verification information matches the first verification information, and either, verify that the compensation parameter information corresponds to the sensor IC when the second verification information matches the first verification .

Claims 7-8, 10, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd, US-PGPUB 2017/0016792 in views of Goto, US-PGPUB 2016/0131477 and Baumann, US Pat No. 5,355,129 and alternately in view of Berme et al., US-PGPUB 2018/0024015 as applied to Claims 1, 11 and 17, and further in view of Cambou, US-PGPUB 2018/0006830 (hereinafter Cambou)

          Regarding Claim 7, 10, 16, 19. The modified Shepherd does not disclose the one or more compensation parameters include a first value of a physical unclonable function (PUF) parameter associated with the sensor IC, and wherein the method further comprises, measuring a second value of the PUF parameter associated with the sensor IC, determining whether the second value of the PUF parameter matches the first value of the PUF parameter; and either, authenticating the sensor IC when the second value of the PUF parameter matches the first value of the PUF parameter or determining that the sensor IC is not authentic when the second value of the PUF parameter does not match the first value of the PUF parameter.

Cambou discloses the compensation parameter information includes a first value of a physical unclonable function (PUF) parameter associated with the sensor IC, and Abstract; Paragraphs [0003]-[0007]; Figs. 1-10 and the accompanying paragraphs)

           At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Cambou in the modified Shepherd and have the compensation parameter information include a first value of a physical unclonable function (PUF) parameter associated with the sensor IC, and measure a second value of the PUF parameter associated with the sensor IC, determine whether the second value of the PUF parameter matches the first value of the PUF parameter, and either, authenticating the sensor IC when the second value of the PUF parameter matches the first value of the PUF parameter or determining that the sensor IC is not authentic when the second value of the PUF parameter does not match the first value of the PUF parameter, so as to strengthen cybersecurity of sensor systems.

          Regarding Claims 8 and 20. The modified Shepherd does not disclose measuring a value of a physical unclonable (PUF) parameter associated with the sensor IC, transmitting an authentication request including the sensor identifier and information 

Cambou discloses measuring a value of a physical unclonable (PUF) parameter associated with the sensorIC, transmitting an authentication request including the sensor identifier and information that identifies the value of the PUF parameter associated with the sensor IC, and receiving an authentication response indicating whether the sensor IC is authentic (Abstract; Paragraphs [0003]-[0007]; Figs. 1-10 and the accompanying paragraphs)

           At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Cambou in the modified Shepherd and measure a value of a physical unclonable (PUF) parameter associated with the sensorIC, transmit an authentication request including the sensor identifier and information that identifies the value of the PUF parameter associated with the sensor IC, and receive an authentication response indicating whether the sensor IC is authentic, so as to strengthen cybersecurity of sensor systems.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.
13.      In regard to the 101 rejection, In Response, the Examiner respectfully disagrees. Note that the Examiner’s previous response to the Applicant’s argument is McRo,837 F.3d 1299, 120 USPQ2d 1091, Id., at 1101, “It is self-evident that genus claims create a greater risk of preemption, thus implicating the primary concern driving 101 jurisprudence,”). As such, the 101 rejection is maintained.
14.       In regard the 103 rejection, in Response, the Examiner respectfully disagrees. Foremost, note the new applied art, specifically Berme in the updated rejection. Furthermore, note that the claims do not recite any specific sensor IC. Having said that, one of ordinary skill in the art would find obvious and understand that the combination of Goto and Shepherd (despite the difference in the type of sensor) would result in more accurate load sensor measurement result, as both arts are concerned with accurate sensor results. As such, the 103 rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HYUN D PARK/Primary Examiner, Art Unit 2865